Filed 06/29/20 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2020 ND 133



State of North Dakota,                                  Plaintiff and Appellee
      v.
Francisco Eugenio Bethancorth,                      Defendant and Appellant



                                No. 20200020

Appeal from the District Court of Dickey County, Southeast Judicial District,
the Honorable Daniel D. Narum, Judge.

AFFIRMED.

Per Curiam.

Mary E. Depuydt, Special Assistant State’s Attorney, Wishek, ND, for plaintiff
and appellee.

Benjamin C. Pulkrabek, Mandan, ND, for defendant and appellant.
                            State v. Bethancorth
                                No. 20200020

Per Curiam.

[¶1] Francisco Eugenio Bethancorth appeals from a criminal judgment
entered after a jury found him guilty of criminal trespass. He argues his degree
of intoxication prevented him from knowing that he was not licensed or
privileged to enter or remain in a dwelling or highly secured premises, and the
district court erred by denying his motion for acquittal. We summarily affirm
under N.D.R.App.P. 35.1(a)(4).

[¶2] Jon J. Jensen, C.J.
     Daniel J. Crothers
     Jerod E. Tufte
     Lisa Fair McEvers
     Gerald W. VandeWalle




                                       1